Citation Nr: 1232808	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for degenerative joint disease of the medial compartment of the left knee (hereinafter "a left knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this claim lies with the RO in Albuquerque, New Mexico.  

The Board notes that the Veteran's claim has been treated as one of entitlement to service connection for bilateral hearing loss.  However, in his July 2009 appeal to the Board, the Veteran clearly limited his appeal to one of service connection for hearing loss of the right ear only.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection for hearing loss of the right ear.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In his September 2008 notice of disagreement, the Veteran reported that he had been told by VA audiologists, as well as two private audiologists outside of VA, that it was "very probable" that his right ear hearing loss was a result of his close proximity to mounted weapons while in Vietnam.  The Veteran has described noise exposure due to weapons used aboard the U.S.S. Hull.  His service records confirm that he served aboard this ship during active duty.  

A review of the Veteran's claims file, to include documents contained within Virtual VA, fails to reflect that the record contains any private etiological opinion - either from a VA Medical Center (VAMC) or from a private audiologist.  VA must attempt to locate the positive medical opinions referenced by the Veteran, as these would certainly be beneficial to his claim.  The Veteran should be contacted and asked to provide VA with copies of the positive medical opinions he has identified (if they are in his possession).  If the Veteran does not have copies of these opinions, he should be asked to provide VA with consent to release forms containing all necessary identifying information so that VA can make all reasonable efforts to obtain these opinions.  

Also, the most recent VA treatment record in the claims file, including Virtual VA, is dated July 2007.  It was not until his notice of disagreement (dated August 2008 and received by VA in September 2008) that the Veteran alleged he had received positive etiological opinions from VA physicians.  As such, treatment records prepared since July 2007 must be obtained and incorporated into the claims file.  

Left Knee Disability

The Veteran also contends that he is entitled to service connection for a left knee disability.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue as well.  

During the Veteran's March 2008 VA examination, he reported that he first injured his knee in 1964 when playing football.  This would have been approximately 5 years prior to the Veteran's enlistment into active duty.  The Veteran reported that he was told his meniscus was torn and that this required surgery.  However, he felt that his leg was always weak after this and that he was told he could never play football again.  He described a subsequent injury to the left knee during military service in which he dislocated the joint when going down a ladder.  Service treatment records confirm treatment for a left knee injury in August 1971.  The March 2008 VA examiner opined that the Veteran's current left knee disability was not related to or caused by military service, but rather, due to the injury incurred at the age of 16 that was apparently severe enough to result in a future ban on playing football.  

The Board does not find the above opinion to be adequate for adjudicative purposes, as no opinion was offered regarding aggravation.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  In the present case, examination of the Veteran's left knee upon enlistment in February 1969 revealed no objective findings.  Therefore, it is not immediately clear as to whether the Veteran had a preexisting "defect, infirmity or disorder" at the time of enlistment into active duty.  An additional examination is necessary so that an opinion can be offered as to whether there is clear and unmistakable evidence of a preexisting left knee disorder.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Therefore, if there is clear and unmistakable evidence of a preexisting left knee disability, the examiner should also opine as to whether there is clear and unmistakable evidence to suggest that this disability was not permanently aggravated as a result of military service, to include because of his in-service left knee injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records prepared since July 2007.  All records that are obtained must be incorporated into the claims file.  

2.  Contact the Veteran and ask him to provide VA with copies of the positive etiological opinions he referenced in his September 2008 notice of disagreement - to include those from VA physicians and those from private physicians.  If the Veteran does not have copies of the positive opinions he referenced, then after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should also be afforded an appropriate VA examination in order to determine the etiology of his current left knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should offer an opinion on the following: 

Based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did a left knee disability clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that any pre-existing left knee disability did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
If there was an increase in severity of the Veteran's left knee disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If clear and unmistakable evidence of a preexisting left knee disability does not exist, is it at least as likely as not that the Veteran's current left knee disability is casually related to any incident of service, to include his left knee injury of 1971?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his current left knee disability, as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


